    6:17-cv-00099-RAW Document 172 Filed in ED/OK on 04/23/20 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF OKLAHOMA

CHAD E. OSTERHOUT,            )
                              )
              Plaintiff,      )
                              )
v.                            )                          Case No. CIV-17-99-RAW
                              )
JASON TIMMS; KENDALL MORGAN;  )
BOARD OF COUNTY COMMISSIONERS )
OF LEFLORE COUNTY, OKLAHOMA,  )
                              )
                              )
              Defendants.     )

                                         ORDER

       Before the court is the motion of defendant Morgan to stay proceedings/execution of

the judgment and waiver of a supersedeas bond. This matter came on for trial on October

1-4, 2019. The jury returned a verdict (#144) against both defendant Morgan and defendant

Board of County Commissioners of LeFlore County. It assessed compensatory damages

against the defendants in the amount of $3 million and punitive damages against Morgan in

the amount of $1 million. Judgment was entered (#150) on October 9, 2019.

       The 30-day automatic stay provided by Rule 62(a) F.R.Cv.P. has expired. Defendant

has, however, filed various post-trial motions. Among them are a motion for new trial and

a motion to amend judgment. These motions remain pending at this time, and also serve to

stay proceedings to enforce a judgment. See Local Civil Rule 62.1(a).

       Based upon the court’s rulings on these companion motions, the present motion is no

longer necessary at this time. Specifically, the court granted in part defendant’s motion for
    6:17-cv-00099-RAW Document 172 Filed in ED/OK on 04/23/20 Page 2 of 3



remittitur, which means that the present Judgment will not stand. Either plaintiff will accept

the remittur and a new Judgment will be entered, or plaintiff will reject the remittitur and the

present Judgment will be vacated in part and a new trial held. Nevertheless, the court wishes

to provide guidance so that the present motion will not simply be re-filed in the same form

at a later date.

       A supersedeas bond “is usually for the full amount of the judgment, though the district

court has discretion in setting the amount.” Strong v. Laubach, 443 F.3d 1297, 1299 (10th

Cir.2006). District courts have the inherent authority to waive the requirement of a

supersedeas bond or to reduce the amount of the bond to prevent irreparable harm to the

judgment debtor. Miami Intern. Realty Co. v. Paynter, 807 F.2d 871, 873 (10th Cir.1986).

       Defendant has submitted an affidavit (#154-1) stating that he is indigent and lacks the

ability to pay the Judgment. The Tenth Circuit appears to consider the threat of insolvency

as constituting sufficient irreparable harm to stay execution of judgment pending appeal

without requiring a full supersedeas bond. Id. at 874. The affidavit, however, stands alone

at this time. “[A]n affidavit, without more, is not enough to justify waiving the full

supersedeas bond requirement.”        Perez v. El Tequila, LLC, 2016 WL 1169504, *3

(N.D.Okla.2016)(footnote omitted). The party seeking waiver or reduction of a supersedeas

bond has the burden to objectively demonstrate financial difficulty in posting the entire bond

amount. Id. It is also the appellant’s duty to propose a plan that will provide adequate (or




                                               2
    6:17-cv-00099-RAW Document 172 Filed in ED/OK on 04/23/20 Page 3 of 3



as adequate as possible) security for the appellee. Paynter, 807 F.2d at 873-74. Defendant

has not met this burden on the present record.

       The parties appear to agree that discovery should be conducted. (See #158 at 8; #169

at 2). It seems to the court this would be most expeditiously conducted while plaintiff’s

decision regarding remittitur is pending, but the parties may make this decision.

       It is the order of the court that the motion of defendant Kendall Morgan to stay and

waive supersedeas bond (#154) is hereby denied without prejudice. Execution on the

Judgment, however, remains stayed in view of the pending motion to amend judgment

(#151), which will be addressed after plaintiff’s decision regarding remittitur.



       ORDERED THIS 23rd DAY OF APRIL, 2020.



                                          ______________________________________
                                          RONALD A. WHITE
                                          UNITED STATES DISTRICT JUDGE




                                             3
